Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
				SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Japanese Foreign Priority document at beginning of the specification is needed.  Submission of a whole paragraph would be needed.

					   REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2016-069628 A.

JP teaches that other rubber includes BR 1220, BR150 and 1,2-syndiotactic polybutadiene such as commercial VCR412 and VCR617 in [0061] and the instant published instant application US 2020/0247982 A1 teaches the VCR412 and VCR617 in [0073] as well.  Thus, the VCR412 and VCR617 would be expected to meet the recited Mathematical Formula 1 and 1,2-vinyl content inherently.  Also, choosing the VCR412 and VCR617 as the other rubber would be anticipation since a court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Thus, the instant invention lacks novelty.
Or, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the VCR412 and VCR617 and the hydrogenated copolymer with additives in JP since JP teaches such modifications absent showing otherwise.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
 
s 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 62 192439 A.
JP teaches a rubber composition comprising hydrogenated styrene butadiene block copolymer having at least 90 wt.% of a hydrogenation, filler and 1,2-syndiotactic polybutadiene having more than 70% of 1,2-bond such as commercial RB620 and RB840 in examples (page 7 of English translation and table 1) and the instant published instant application US 2020/0247982 A1 teaches the RB620 and RB840 in [0073] as well.   JP teaches block copolymer of an aromatic vinyl compound and conjugated diene with at least 60% or 90 % of a hydrogenation in Overview (57) and [Patent Claims].  JP teaches that the filler includes silica and other additives such as colorants and pigments in lines 7-10 of page 7 of English translation.
Thus, the instant invention lacks novelty.
Or, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the silica in JP since JP teaches that the filler would include the silica absent showing otherwise.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over JP 62 192439 A1 in view of JP 2016-069628 A. 
 (i.e. hydrogenated copolymer of an aromatic vinyl compound and conjugated diene) and components for a tire over JP’439.
JP’439 further teaches various articles including autoparts in middle of at page 6 and the autoparts would include a tire or components thereof.
JP’628 teaches the instant hydrogenated copolymer of an aromatic vinyl compound and conjugated diene and tire comprising hydrogenated copolymer of an aromatic vinyl compound and conjugated diene and 1,2-syndiotactic polybutadiene and carbon black as discussed above.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the hydrogenated copolymer of an aromatic vinyl compound and conjugated diene having the instant weight average molecular weight of 100,000-2,000,000 and the carbon black taught by JP’628 in JP’439 and further to obtain the components for a tire since Kraton G162, G1652 and G1657 taught by JP’439.taught at page 7 would be expected to have the instant weight average molecular weight and since JP’439 teaches the autoparts which would include a tire or components thereof and since JP’439 teaches employing pigments and the carbon black is one of the art well-known pigments and since the components for a tire comprising the hydrogenated copolymer of an aromatic vinyl compound and conjugated diene having at least 90 wt.% of a hydrogenation and the 1,2-syndiotactic polybutadiene having more than 70% of 1,2-bond are well known as taught by JP’628 absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			        Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sandstrom (US 2017/0259620 A1) teaches a composition for tire comprising the instant RB840 in table 1.  Nakamura et al (US 2007/0009696 A1) teaches articles obtained from a composition for tire comprising the instant RB820 in table 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







THY/April 19, 2021                                              /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762